department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 ct-104674-99 uiln memorandum for assistant regional_counsel general litigation southeast region from gary d gray assistant chief_counsel general litigation subject south carolina fraudulent scheme fraudulent forms this chief_counsel_advice addresses a number of legal issues raised and discussed in a meeting held on date to assist the internal_revenue_service service in recovering several erroneous refunds issued as a result of a refund scheme involving the filing of fraudulent forms this document is not to be cited as precedent issues can the service assess the amount refunded pursuant to sec_6201 what must the service do to effectuate an assessment under sec_6201 what collection remedies are available to the service to collect the tax once an assessment under sec_6201 is made can the service file an erroneous refund_suit under sec_7405 to recover the amounts erroneously refunded conclusions to the extent the taxpayer overstated on form source or paid as an estimated income_tax the amount so overstated may be summarily assessed pursuant to sec_6201 the amount withheld at the to effectuate an assessment under sec_6201 the assessment must comply with the requirements set forth in sec_301_6203-1 ct-104674-99 once a valid assessment is made the service may use all available collection tools including filing a notice_of_federal_tax_lien issuing a levy or seizing the taxpayer’s or the taxpayer’s nominee’s assets to collect the unpaid tax_liability the decision how best to facilitate collection should be made on a case-by-case basis the service may file an erroneous refund_suit to recover any funds erroneously refunded as a result of the fraudulent claim for a refund the applicable statute_of_limitations is the five-year period set forth in sec_6532 background the nature of the fraudulent scheme based on the facts provided to us it appears that a number of individuals in the north- south carolina district were erroneously led to believe that they could obtain a refund of refund scheme apparently instructed the individuals willing to participate in the scheme to do the following the proponents of this fraudulent the forms the figures used to complete each form completed however the forms of the form as the purpose to date the service has identified over big_number of these fraudulent forms claiming over dollar_figure in refunds in at least one case the application_for the was mailed simultaneously with the fraudulent form ct-104674-99 to complete the returns in question are fraudulent and not what they purport to be as such the figures used the returns filed are practically identical in content except for the amounts reported and claimed and the amount of refund sought loss and thus no tax due they also claim a refund the following illustrates how the returns were prepared and filed the returns generally show a the service has identified over big_number of these fraudulent claims for refunds we understand that the majority of these claims are frozen pending the completion of an investigation unfortunately several at least refunds were issued as a result of these fraudulent claims these refunds are erroneous and the service has a legal right to recover them they range from less than a dollar_figureunderstand that while a few individuals have returned the funds to the service voluntarily others are not willing to cooperate to over dollar_figure we because the majority of the individuals who participated in this scheme filed a version of the form appear on the face of the form for the year with the service all references are to items as they although not reflected on the form although not reflected on the form ct-104674-99 law and analysis assessment under sec_6201 to the extent a taxpayer on a return or a claim_for_refund of income taxes overstates the amount of income_tax withheld at the source or the amount_paid as estimated income_tax the amount so overstated which is allowed against the tax_shown_on_the_return or which is allowed as a credit or refund may be assessed in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return sec_6201 the deficiency procedures are not applicable to sec_6201 assessments sec_6211 and b see eg 677_f2d_1322 9th cir likewise the math error procedures which require that the assessment be abated if protested by the taxpayer also do not apply sec_6201 the service may summarily assess the overstated amount and bill the taxpayer for the amount so assessed without a protest or a notice_of_deficiency the applicability of sec_6201 depends upon the filing of a return or a claim_for_refund which overstated the income_tax prepayment_credits the question which needs to be answered is whether the forms situation constitute returns or a claims for refund within the meaning of the internal_revenue_code filed with the service in the instant the service has determined that the forms in question are materially false the filing these documents had no income and no withholdings the documents for the sole purpose of fraudulently obtaining a overstated the withholdings refund thus they are claims for refund moreover the fact that a document filed with the service may be materially false and fraudulent does not foreclose a legal finding that the document is also a return within the meaning of the code it is our understanding that the office of the assistant chief_counsel income_tax accounting has determined that the forms such must be treated as returns under the internal_revenue_code furthermore it has been determined that the amount of federal_income_tax withheld reported on these claims for refund or returns is overstated see sec_31 the amount withheld at issue here are returns and as ct-104674-99 as tax under chapter shall be allowed to the recipient of the income as a credit against the tax imposed by this subtitle thus to the extent this overstated amount here the entire amount claimed was refunded to the summarily assessed against the under sec_6201 the amount may be the service may not however assess any overpayment interest which it may have erroneously allowed on the fraudulent refund see sec_6611 while underpayment interest under sec_6601 is a tax imposed on the taxpayer which can be assessed under sec_6201 overpayment interest authorized under sec_6611 is by its very nature not a tax imposed on the taxpayer but a liability owed to the taxpayer by the service there is no statutory authority for assessing the amount of money erroneously paid to the taxpayer as overpayment interest this amount however may be recovered as an erroneous refund pursuant to sec_7405 see 74_f2d_744 6th cir to be valid the assessment of the overstated withholding credits refunded to the must comply with the requirements of sec_6203 and sec_301_6203-1 gentry v united_states 962_f3d_555 6th cir 164_f3d_523 10th cir a transaction shown on the taxpayer’s account as a reversal of income_tax prepayment_credits is not by itself a sec_6201 assessment the assessed liability must be included on a summary record of assessment a form 23c or racs the summary record of assessment must be signed by an assessment officer and the date of assessment is the date the assessment officer signs the summary record of assessment sec_301_6203-1 once the assessment of the overstated amount is made notice_and_demand for this amount should be issued to the pursuant to sec_6303 please note that where the alleged overpayment has not been refunded to the the service need not assess that amount under sec_6201 but may had no income and no withholdings the service is not legally simply reverse the credits see h_r rep 83rd cong 2d sess a404 s rep 83rd cong 2d sess a credit is allowable under sec_31 only if it has been withheld from wages under the facts present here it is known that the obligated to give the taxpayer credit for the amount claimed or to refund that amount to assertion of the credit resulting in a claimed overpayment is the taxpayer the nevertheless a claim_for_refund the refund denial procedures therefore are appropriate to advise the to provide the an official notice of claim disallowance that meets the requirements of sec_6532 also triggers the running of a 2-year limitations_period after which the taxpayer may no longer sue for or obtain a refund thus providing finality rights to contest the determination of the service in a refund forum of the denial of the credit and the claim_for_refund and ct-104674-99 collection once assessment is made once assessed the liability resulting from the overstated withholding or income_tax prepayment_credits may be collected in the same manner as a tax within the ten-year collection statute the service may avail itself of all of the administrative ie levy and judicial ie lien foreclosure suit erroneous refund_suit collection remedies available under the code the service must ensure however that both statutory and administrative procedures are followed and that the provided with all of the required notices are advised of its rights and one possible remedy for administratively recovering the erroneous refunds issued as a result of the fraudulent forms requirements set forth in sec_6330 and sec_6331 do not apply if the service finds that collection of the tax is in jeopardy sec_6330 and sec_6331 instead the notice_and_demand for immediate payment may be made and the service can immediately levy upon the taxpayer’s property would be a jeopardy_levy the general in order for the service to make a finding that collection of the tax is in jeopardy the service must show that the taxpayer is or appears to be designing quickly to depart from the united_states the taxpayer is or appears to be designing quickly to place his her or its property beyond the reach of the government either by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons or the taxpayer is in danger of becoming insolvent 949_fsupp_473 n d tex the service would not be able to make a jeopardy_levy merely on the basis that the refund was paid as a result of a fraudulent claim or that the fraudulent scheme was being promoted by a third-party individual rather the service would need to conduct some initial investigation to determine first generally a bankruptcy or a receivership proceeding alone is not sufficient to warrant a jeopardy_levy while evidence of an imminent or actual bankruptcy may be one of the factors in determining whether the taxpayer’s financial solvency is or appears to be imperiled courts generally require more see eg 934_fsupp_341 n d ca cousins v united_states u s t c n d fla given this case law it is our view that bankruptcy or receivership without more does not establish financial insolvency for jeopardy purposes ct-104674-99 at issue are legitimate jeopardy may exist if they are are legitimate and second which if any of the jeopardy criteria whether the exist even if the transferring or dissipating assets more than likely these the sole purpose of receiving the refunds and the refunds are being transferred to other parties such as the if that is true then the service could make a determination that collection is in jeopardy because the assets to third parties or is in danger of becoming insolvent the determination that collection of tax is in jeopardy must be made on a case-by-case basis and the service can not assume that what is happening with one of these is true with respect to all are being set up for is transferring its or the assuming that the service can satisfy the requirements for making a determination that collection is in jeopardy certain procedures must be followed these procedures are required by the code and the internal_revenue_manual first the internal_revenue_service restructuring and reform act of rra section amended sec_7429 to require that the chief_counsel or_his_delegate personally approve in writing all jeopardy and termination assessments and jeopardy levies prior to the assessment or levy this authority has been delegated by the chief_counsel to regional_counsel and to the associate chief_counsel international with the authority to redelegate therefore the appropriate counsel official must give prior approval to the jeopardy_levy second sec_7429 provides that within five days of making the jeopardy_levy the service must provide the taxpayer with a written_statement of the information upon which the service relied in making the jeopardy_levy this means that the written_statement must specifically describe which of the jeopardy criteria mentioned above the service relied on neither the code nor the regulations prescribe how the written_statement is to be sent ie by certified or regular mail or by personal delivery however irm notice_of_levy handbook sec_3_5 instructs service personnel to try to give pattern_letter p to the taxpayer in person and if personal delivery is not practical to send to the taxpayer’s last_known_address by certified mail pattern_letter p contains all of the information that the taxpayer is entitled to including the reason for making the jeopardy_levy the taxpayer’s rights to administrative and judicial review under sec_7429 and the taxpayer’s right to administrative and judicial review under sec_6330 which was enacted as part of rra if the service determines that a jeopardy_levy is not appropriate in all or some of the or its these cases the service may initiate erroneous refund suits against the nominees under sec_7405 if the are shams that may support making assessments against the assets individual owners of the however this would not necessarily support a jeopardy_levy against the individual owner’s property unless the individual owners of the filing nominee liens and levying on are part of a scheme to dissipate the assets of the ct-104674-99 erroneous refund_suit regardless of what other remedies are available to the service to recover an erroneous refund the service may always file an erroneous refund_suit pursuant to sec_7405 sec_6532 sets forth the applicable_period of limitations the section provides in relevant part as follows a suit under sec_7405 may be brought at any time within years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_6532 the five-year limitations_period begins to run from the date the taxpayer receives the erroneous refund 519_us_79 the government bears the burden_of_proof on all of the elements of the erroneous refund 272_f2d_387 9th cir united_states v moreno u s t c s d fla thus the service has the burden of showing that the refund was erroneous and the amount of the refund if the taxpayer raises the statute_of_limitations as a defense the service will also have to show that the applicable statute_of_limitations has not expired neither sec_6532 or sec_7405 nor the regulations thereunder define the term fraud or misrepresentation of a material fact see sec_301_6532-3 webster's third new international dictionary however defines fraud as an intentional misrepresentation concealment or nondisclosure for the purpose of inducing another to part with some valuable thing a false representation of a matter of fact by words or conduct webster's third new international dictionary third edition hence in order to show that an erroneous refund was induced by fraud the service will have to show that the taxpayer made false representations concealed information or failed to disclose important facts with the intent of obtaining funds to which he or she was not entitled the government's burden_of_proof with respect to the misrepresentation of a material fact is somewhat lower than in cases of fraud webster's third new international dictionary defines misrepresentation as an untrue incorrect or misleading representation webster's third new international dictionary third edition the representation can be in a form of a statement assertion or a failure to disclose relevant information the misrepresentation however must be regarding a fact that is interest on an erroneous refund accrues at the underpayment rate from the date of the payment of the refund sec_6602 sec_6404 abatement provision is not applicable here because the erroneous refunds at issue were caused by the taxpayer sec_6404 or a related_party ct-104674-99 material or essential to the service’s decision to issue the erroneous refund see eg 785_fsupp_1336 s d ind while a determination whether a refund or any part thereof was induced by fraud or misrepresentation of a material fact must be made on a case-by-case basis the service should be able to sustain its burden_of_proof in the present situation but for the fraudulent claims filed by the erroneous refunds the service would not have issued the other considerations it has come to our attention that in at least one recent case the service processed a claimed refund but was able to identify the refund as erroneous before the department of the treasury issued a refund check to the when this occurs the refund check can be stopped with cc noref command_code if we can be of further assistance in this matter please do not hesitate to contact us cc associate chief_counsel el deputy assistant chief_counsel income_tax accounting assistant chief_counsel criminal tax north-south carolina district_counsel chief branch general litigation director of investigations tax_refund fraud deputy director national operations division national director submissions processing program analyst questionable refund program program analyst customer service business_master_file via fax program analyst submissions processing business_master_file via fax
